Citation Nr: 0434110	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active duty from January 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the RO in 
Columbia, South Carolina.  The claims folder subsequently was 
transferred to RO in Winston-Salem, North Carolina, and that 
office forwarded the appeal to the Board.

The Board remanded the case in October 2003 for further 
development, in part, to provide the veteran a hearing at the 
RO before a Veterans Law Judge of the Board (travel Board 
hearing).  In a January 2004 statement, however, the 
veteran's spouse indicated that he was unable to travel - so 
could not appear for a hearing.  His hearing request, 
therefore, is deemed withdrawn.  38 C.F.R. § 20.704(e) 
(2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 1992, the veteran requested service connection for a 
nervous condition and enclosed a VA mental health clinic note 
dated in March 1992.  The note indicated he had recurrent 
major depression with psychotic features, in remission, and 
PTSD.  It was also noted that medical personnel had informed 
his spouse to file a claim for PTSD or he would not be 
eligible for mental health clinic treatment.  

A July 1993 RO rating decision denied service connection for 
an acquired psychiatric disorder (nervous condition), 
inclusive of PTSD and a depressive disorder and alcoholism.  
The RO notified the veteran of that decision later that same 
month and apprised him of his procedural and appellate 
rights.  He did not appeal, however.

In June 2000, the veteran again petitioned for service 
connection for PTSD.  

Once a rating decision becomes final, absent the submission 
of new and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

Under 38 C.F.R. § 3.156(a), for claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2004); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
addition, evidence submitted to reopen a claim will be 
presumed credible, but only for this specific determination.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, however, the veteran has not been notified that he must 
submit such evidence so his claim can be reopened and 
readjudicated on the full merits (i.e., on a de novo basis).

In November 2000, the Veterans Claims Assistance Act (VCAA) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence that VA will seek to 
provide, which information and evidence the claimant is 
expected to provide, and ask for any relevant evidence in the 
claimant's possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).



It is acknowledged that the veteran was sent a VCAA letter in 
March 2001, but it lacks the requisite specificity.  In 
particular, he was not provided the proper information under 
the VCAA as to which party - him or VA, is responsible for 
obtaining which evidence.  So another VCAA letter must be 
issued to correct this procedural due process problem before 
the Board can decide this case.  See Quartuccio, 16 Vet. App. 
at 187-88 (the Board's failure to enforce compliance with the 
requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is remandable error); see also Charles, 16 Vet. 
App. at 374 (requiring that the Board identify documents in 
file providing notification that complies with the VCAA).  
Upon remand, the RO should ensure that the appellant has 
received all required notice under the VCAA. 

Finally, the Board notes that since the supplemental 
statement of the case (SSOC) was issued in May 2004, the 
veteran has submitted additional evidence in August 2004.  In 
light of the remand of the claim, the RO will have the 
opportunity to consider these additional records and to 
address them in another SSOC.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide the complete 
names, addresses, and dates of any 
additional sources of treatment (VA, 
private or other) that he has received 
since service for a psychiatric disorder 
- inclusive of PTSD.  This is not meant 
to include treatment records already on 
file.  And after obtaining any necessary 
authorization, the RO should contact the 
sources identified and obtain copies of 
the records in their possession in 
accordance with 38 C.F.R. § 3.159.



2.  Review the claims file and ensure 
that the veteran is informed of his 
burden to submit new and material 
evidence to reopen his claim for service 
connection for PTSD, and provided all 
notification and development action 
required by the VCAA.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.

*This includes requesting that the 
veteran submit all relevant evidence and 
information in his possession.

Note:  the prior VCAA letter, issued in 
March 2001, was partly deficient because 
it pertained to a claim for 
service connection - not the new and 
material evidence requirement to reopen a 
previously denied claim.  So this must be 
corrected.

3.  Then the RO should readjudicate the 
veteran's petition to reopen his 
previously denied claim for a psychiatric 
disorder, to include PTSD, in light of 
the additional evidence obtained, and 
consider all applicable laws and 
regulations, including but not limited to 
38 C.F.R. § 3.156(a), for claims received 
prior to August 29, 2001.  If the claim 
continues to be denied, send the veteran 
and his representative another SSOC that 
considers all evidence submitted since 
the last SSOC in May 1004, and give them 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




